UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2284


ERIC EMANUEL TAYLOR,

                Plaintiff - Appellant,

          v.

ARENDA L. WRIGHT ALLEN,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:14-cv-00576-MSD-TEM)


Submitted:   March 12, 2015                 Decided:   March 16, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Emanuel Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric    Emanuel      Taylor    appeals     the    district      court’s     order

dismissing      without       prejudice     his     42    U.S.C.       § 1983    (2012)

complaint against a district court judge for failure to state a

claim.     On appeal, we confine our review to the issues raised in

the Appellant’s brief.             See 4th Cir. R. 34(b).              Because Taylor

does    not    in   his    informal    brief     challenge     the     basis    for   the

district court’s disposition, he has forfeited appellate review

of   the   court’s        order.      Accordingly,       we   affirm    the     district

court’s judgment.            We dispense with oral argument because the

facts    and    legal     contentions      are   adequately      presented       in   the

materials      before      this    court   and    argument     would    not     aid   the

decisional process.

                                                                                AFFIRMED




                                            2